            Case 1:18-cr-00198-DAD-BAM Document 35 Filed 08/27/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KAREN A. ESCOBAR
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               CASE NO. 1:18-CR-00198-DAD-BAM
12                                    Plaintiff,             PRELIMINARY ORDER OF FORFEITURE
13                           v.
14   MARCO LIZANDRO DUARTE-BELTRAN,
       aka Marco Antonio Duarte-Beltran,
15
                                     Defendant.
16

17

18           Based upon the plea agreement entered into between the United States of America and defendant

19 Marco Lizandro Duarte-Beltran, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
20           1.      Pursuant to 21 U.S.C. § 853(a), defendant Marco Lizandro Duarte-Beltran’s interest in the

21 following property shall be condemned and forfeited to the United States of America, to be disposed of

22 according to law:

23                   a.      One HR Harrison and Richardson .22 caliber revolver, Model 939,

24                   b.      One Marlin .22 caliber rifle; and

25                   c.      Any and all ammunition seized from the above two firearms, as well as the

26                           campsite where the Marlin .22 caliber rifle was located.

27           2.      The above-listed assets are property constituting, or derived from, any proceeds the

28 defendant obtained, directly or indirectly, as the result of such violation or is property used, or intended
                                                          1
29                                                                                   Preliminary Order of Forfeiture


30
           Case 1:18-cr-00198-DAD-BAM Document 35 Filed 08/27/20 Page 2 of 2



 1 to be used, in any manner or part, to commit, or to facilitate the commission of a violation of 21 U.S.C.

 2 §§ 841(a)(1), 841(b)(1)(A) and 846.

 3          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 4 seize the above-listed property. The aforementioned property shall be seized and held by the U.S. Forest

 5 Service, in its secure custody and control.

 6          4.      a.      Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall publish

 7 notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s (or a

 8 designee’s) intent to dispose of the property in such manner as the Attorney General may direct shall be
 9 posted for at least 30 consecutive days on the official internet government forfeiture site

10 www.forfeiture.gov. The United States may also, to the extent practicable, provide direct written notice

11 to any person known to have alleged an interest in the property that is the subject of the order of

12 forfeiture as a substitute for published notice as to those persons so notified.

13                  b.      This notice shall state that any person, other than the defendant, asserting a legal

14 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

15 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

16 within thirty (30) days from receipt of direct written notice, whichever is earlier.

17          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

18 will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all interests will be

19 addressed.
20 IT IS SO ORDERED.

21
        Dated:     August 27, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25
26

27

28
                                                            2
29                                                                                     Preliminary Order of Forfeiture


30
